         Case 5:18-cv-01297-OLG Document 28 Filed 08/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

BE RIOS, LTD.                                      §
      Plaintiff,                                   §
                                                   §
v.                                                 §        CIVIL ACTION NO. 5:18-cv-1297
                                                   §
NATIONWIDE PROPERTY AND                            §
CASUALTY INSURANCE COMPANY and                     §
ROBERT G. HINTON                                   §
     Defendants.                                   §

                                 NOTICE OF SETTLEMENT

       Defendant Nationwide Property and Casualty Insurance Company (“Defendant”)

provides notice to the Court that Plaintiff and Defendant have agreed to a settlement of all claims

in this lawsuit. Accordingly, Defendant respectfully requests that any pending matters relating to

this case be removed from the Court’s calendar while the parties complete the settlement process

and prepare all necessary documents to obtain a final dismissal of this case.

                                                       Respectfully submitted,

                                                       /s/ Patrick M. Kemp
                                                       Patrick M. Kemp
                                                       Texas Bar No. 24043751
                                                       pkemp@smsm.com
                                                       Robert G. Wall
                                                       Texas Bar No. 24072411
                                                       rwall@smsm.com
                                                       C Daniel DiLizia
                                                       Texas Bar No. 24099800
                                                       ddilizia@smsm.com
                                                       Segal McCambridge Singer & Mahoney
                                                       100 Congress Avenue, Suite 800
                                                       Austin, Texas 78701
                                                       (512) 476-7834
                                                       (512) 476-7832 – Facsimile

                                                       ATTORNEYS FOR DEFENDANT
                                                       NATIONWIDE PROPERTY AND
                                                       CASUALTY INSURANCE COMPANY
         Case 5:18-cv-01297-OLG Document 28 Filed 08/10/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served upon the
following counsel of record via CM/ECF on this 10th day of August, 2020:

       Andrew C. Cook
       The Cook Law Firm
       8441 Gulf Freeway, Sixth Floor
       Houston, Texas 77017
       acc@texinsurancelaw.com

       Sean H. McCarthy
       Williams Hart Boundas & Easterby, LLP
       8441 Gulf Freeway, Suite 600
       Houston, Texas 77017
       smccarthy@whlaw.com

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                2
